Citation Nr: 0008843	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability.

3.  Entitlement to an evaluation in excess of 20 percent from 
April 14, 1993, to February 20, 1996, and in excess of 40 
percent from February 21, 1996, for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota.  In May 
1997, the Board remanded the three issues currently on appeal 
for additional development.  The case was returned to the 
Board in October 1999.  The requested development has been 
completed and the issues are now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.

2.  The veteran's left knee disability is manifested by 
arthritis with limitation of flexion to 15 degrees and 
limitation of extension to 20 degrees or less.

3.  During the period prior to April 16, 1999, the left knee 
disability was also manifested by moderate instability; from 
April 16, 1999, no instability or subluxation of the left 
knee is shown.

4.  The veteran's right knee disability is not productive of 
instability, subluxation, limitation of flexion to less than 
45 degrees or limitation of extension to more than 10 
degrees.

5.  Prior to February 21, 1996, the veteran's low back 
disability was productive of functional impairment which more 
nearly approximates moderate than severe.

6.  From February 21, 1996, the veteran's low back disability 
has been productive of severe impairment, but more than 
severe impairment is not shown. 


CONCLUSIONS OF LAW

1.  The veteran's left knee disability warrants a 30 percent 
evaluation based on arthritis with limitation of motion; 
during the period prior to April 16, 1999, the left knee 
disability also warrants a separate 20 percent evaluation 
based on instability.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, 5262 
(1999).

2.  The criteria for a rating in excess of 10 percent for the 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).

3.  The criteria for a rating in excess of 20 percent for the 
low back disability from April 14, 1993, through February 20, 
1996, or an evaluation in excess of 40 percent for low back 
disability from February 21, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the record reflects that the M&ROC has 
satisfactorily completed the additionally requested 
development set forth in the Board's May 1997 remand.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee, right knee, and 
low back disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which each of the 
veteran's service-connected disabilities adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).



I.  Evaluation of Left Knee Disability

Facts

The veteran initially filed a claim for service connection 
for left knee disability in May 1969 and service connection 
for post-operative residuals of a torn medial meniscus of the 
left knee was granted in a rating decision of July 1969.  A 
10 percent rating was assigned from May 12, 1969.  Since 
then, various ratings have been assigned for the left knee 
disability, and several temporary total ratings have been 
assigned due to surgical procedures.  The left knee 
disability has been evaluated as 30 percent disabling since 
November 1, 1984, except for periods when temporary total 
ratings were in effect. 

The current claim for an increased rating for the left knee 
disability was filed in April 1993.  During the pendency of 
this appeal, the left knee disability was a assigned a 
temporary total disability rating from December 30, 1998, 
through January 31, 1999, pursuant to 38 C.F.R. § 4.30. 

A VA outpatient treatment record dated in November 1992 shows 
that the veteran had chronic left knee pain.  Another record 
dated in April 1993 notes that the veteran had degenerative 
joint disease of the knees.  A VA kinesiotherapy report dated 
in May 1993 shows that the veteran complained that at times 
his left knee was so painful that he could not walk.  He 
reported that the pain level in the left knee was six or 
seven on a scale of 0 to 10, with 10 being the worst.

A VA examination in May 1993 showed that the veteran had 
multiple healed surgical scars on the left knee.  There was a 
palpable exostosis over the medial epicondyle.  The joint 
line was tender bilaterally.  There was mild laxity on Drawer 
testing and the medial collateral ligament was moderately 
lax.  There was marked crepitus on the collateral ligament 
and McMurray's testing.  Pivot shift testing showed crepitus 
and tenderness.  Range of motion of the left knee was from 0 
to 98 degrees.  X-rays revealed severe degenerative joint 
disease of the left knee.  It was noted that this X-ray 
showed significant increase in the severity of the left knee 
as compared with a November 1992 examination.  The examiner 
noted that the veteran continued to have a lot of pain in the 
left knee.  It would swell and bother the veteran if he 
walked more than half a mile.  There was a lot of grinding in 
the knee and it would come close to locking.  The veteran was 
unable to kneel or squat and had a lot of difficulty climbing 
stairs.  He was unable to do any sports because of the left 
knee disability.  The diagnosis was severe degenerative joint 
disease of the left knee with multiple surgical procedures in 
the past.

With regard to the left knee, VA outpatient treatment records 
dated in November 1993 show that the veteran had severe 
arthritis, status post high tibial osteotomy.  It was noted 
that he would probably need a left knee replacement at some 
point.  The veteran was prescribed Ibuprofen 800 mg.

A VA examination in January 1994 showed that the left knee 
range of motion was 6 to 100 degrees and the veteran reported 
a pain level of 7 on a scale from 0 to 10.  A radiology 
report notes that the left knee had severe degenerative joint 
disease with a significant degree of narrowing of the knee 
joint space due to interarticular cartilaginous destruction 
and spurring of the patella, femoral condyles and tibial 
plateaus.  It was noted that he had had six surgeries on the 
left knee including a tibial osteotomy in 1986 and three 
arthroscopes since then.  The veteran stated that the knee 
pain was constant and worsening over time.  There was a lot 
of grinding.  The veteran also reported that he thought he 
could walk at most one mile, that he could not kneel on the 
left knee, that the knee became stiff if he sat for a long 
time and that the knee locked and clicked, causing him to 
fall.  

The examination showed that he walked with a mild left 
antalgic limp.  He had atrophy of the left quadriceps, 
measuring 4 centimeters less of circumference at mid-thigh as 
compared to the right leg.  The left knee had numerous, well-
healed scars.  There was tenderness over the medial and 
lateral joint line.  He had mild laxity on Drawer testing and 
crepitus on flexion and extension.  McMurray's test caused 
some discomfort.  The diagnosis with regard to the left knee 
was left knee pain secondary to severe degenerative joint 
disease with worsening symptoms.

At a personal hearing in August 1994 before a hearing officer 
at the M&ROC, the veteran testified that he had constant pain 
in both knees and was unable to do the things he could do 
before.  He was taking anti-inflammatory medicine.  He could 
not walk or stand for prolonged periods of time.  He could 
not walk more than about a quarter of a mile before the knee 
started to bother him.  He testified that he had had six 
arthroscopic surgeries on the left leg.

A VA examination in May 1996 examined only the veteran's back 
disability.  There were no findings pertaining to his left 
knee disability.  The veteran's wife submitted an affidavit 
in November 1996.  However, she did not discuss the veteran's 
left knee disability.

A VA orthopedic examination in September 1997 showed that the 
left knee range of motion was from 0 to 125 degrees.  He had 
relatively good ligamentous stability medially and laterally.  
The cruciate ligaments appeared to be stable.  He had a lot 
of crepitation with motion in his knee.  McMurray's test was 
only partially done because the examiner could only get the 
veteran to 125 degrees.  The flexion to 125 degrees caused 
some discomfort.  Twisting of the knee to internal and 
external rotation also caused some discomfort.  The veteran 
had numerous well-healed incisions on the left knee.  The 
examiner noted that the veteran would probably eventually 
need to have a total knee replacement.

A VA neurology examination in September 1997 showed that the 
veteran's gait and station were unremarkable except for some 
limping on his left leg.  The left knee was swollen and had 
multiple scars.  Extension of the knee was painful.  Lateral 
and medial compression of the knee was also painful.  
Drawer's sign was negative.  There was crepitance with 
passive range of motion of the left knee.

The report of another VA examination in July 1998 notes that 
the veteran had had a lot of problems with degenerative joint 
disease of the left knee, which was getting worse.  He 
reported pain with any activity and grinding discomfort.  The 
knee would swell at times and the veteran wore a brace on the 
left knee about twice a week.  
Physical examination showed that he walked without a limp.  
There was a bony deformity on the left knee consistent with 
degenerative joint disease.  He had an exostosis of the 
medial femoral condyle, which was moderately tender to 
palpation.  The left calf measured two centimeters less than 
the right calf.  The left knee showed moderate tenderness to 
palpation of the medial and lateral joint lines.  On Drawer 
testing, there were three millimeters of laxity compared to 
none for the right knee.  On collateral ligament stressing, 
both the medial and lateral collateral ligaments showed 
moderate laxity with several degrees of laxity on medial and 
lateral stressing.  There were pain, crepitus and palpable 
slippage of the knee with those maneuvers.  McMurray's 
testing caused mild discomfort.  On active range of motion 
against resistance, there was no objective evidence of pain.  
On repeated flexion and extension of the left knee in the 
standing position, the veteran winced and halted after about 
10 repetitions.  He did a deep knee bend slowly and put more 
weight on the right leg.  At three-quarters of a squat, he 
winced, the left knee caught, and he lost his balance.  He 
stood up slowly, using his hands on his thighs to assist him.  
He was unable to run in place normally.  

Active range of motion of the left knee was from 4 to 98 
degrees.  Passive range of motion of the left knee was from 0 
to 118 degrees.  X-ray of the left knee revealed marked 
degenerative changes of all compartments of the knee with 
particular involvement of the medial compartment and 
patellofemoral joint.  Marginal osteophytes were present 
along the posterior patella, distal femur, and proximal 
tibia.  Several ossific/calcific bodies were evident in the 
femorotibial joint.  There was little, if any, left knee 
effusion.  All articular surfaces of the left knee remained 
irregular.  There were also degenerative changes of the 
proximal left tibiofibular joint.  Upright view demonstrated 
mild genu varum deformity of the left knee.  

The impression was marked degenerative arthritic change of 
all compartments of the left knee, multiple intra-articular 
loose bodies of the left knee, mild genu varum of left knee, 
and possible slight leg length discrepancy with right knee 
joint line approximately five millimeters higher than the 
left.

VA outpatient treatment records dated in September and 
October 1998 show that the veteran had a painful left knee.  
Grating was also noted in September 1998.  In October 1998, 
the veteran had requested a different type of knee support.

In a statement dated in October 1998, the veteran noted that 
his knee bothered him more than ever since the last VA 
examination.  He noted that he was given a knee brace and had 
to wear it daily.  Without the brace, his knee would grind 
and feel very loose.  He further noted that he had been 
prescribed Darvon by VA for over two years and that the 
medication did not take the pain away completely.  He 
reported that he lived in constant pain in his back, both 
knees and his hips.

A report of VA X-rays taken in December 1998 notes marked 
degenerative arthritic change of all compartments of the left 
knee, multiple intra-articular loose bodies of the left knee 
with probable small left knee joint effusion, chronic 
compression deformity of the left lateral tibial plateau, 
mild left genu valgum, degenerative changes of the proximal 
left tibiofibular joint, and possible left bipartite patella.

On December 30, 1998, the veteran underwent left knee 
arthroscopy.  He had diffuse degenerative changes with 
spurring throughout the knee joint, evenly distributed.  Both 
the medial and lateral menisci were degenerative remnants 
with some cleavage tears that were debrided back.  The 
patellar surface was also degenerative and was debrided.  The 
suprapatellar pouch had one chondral loose body which was 
removed.  There was a medial spur in the gutter which was 
debulked.  The knee was pressure irrigated with gravity 
drainage until clear.

In a March 1999 statement, the veteran indicated that since 
the last surgery, he had had pain and was limping.  He 
further noted that the pain medication was not helping.  He 
reported that this had been his seventh surgery and he was 
worse off than ever.

At a VA orthopedic examination of the veteran's left knee in 
April 1999, the veteran reported that he was not sure if the 
surgery in December 1998 had helped.  He reported that the 
left knee was still constantly painful, worse with standing 
or walking.  It would grind and pop a lot.  The veteran also 
reported that the left knee seemed to be weak.  It did not 
lock.  He seemed to have some chronic swelling.  The knee was 
not red or warm, but it was stiff.  The veteran reported that 
the left knee tired easily and he could not climb a flight of 
stairs or stand for more than an hour because of the pain.  
If he walked a mile, it would really bother him.  He had a 
brace which he wore when he was at work or active.  

The examination showed that he walked with a mild antalgic 
limp on the left knee.  There were healed incision scars.  
The left knee was mildly warm compared to the right knee.  
There was no redness.  There was some mild inferior swelling.  
The knee was tender to palpation along the medial and lateral 
joint lines.  The knee was stable on Drawer and collateral 
ligament testing but had had a lot of grinding and crepitus 
with those maneuvers, and McMurray's test was painful.  He 
had mild quadriceps atrophy on the left leg, compared to the 
right.  Active range of motion of the left knee was 8 to 96 
degrees.  Passive range of motion of the left knee was 0 to 
110 degrees.  

The diagnosis was degenerative joint disease, left knee, 
symptoms getting worse.  The examiner noted that the veteran 
had had recent arthroscopy for debridement, but was still 
having significant problems.

Analysis

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
warranted if the ankylosis is in flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's recorded ranges of left knee motion throughout 
the period pertinent to this claim would not justify a 30 
percent evaluation under Diagnostic Code 5260 or 5261.  
However, the record reflects that the veteran has significant 
weakness and pain of the left knee with increased functional 
impairment on repeated use.  When all pertinent disability 
factors are considered, the Board believes that the 
limitation of motion more nearly approximates limitation of 
flexion to 15 degrees than limitation of flexion to 30 
degrees.  Limitation of knee flexion to 15 degrees warrants a 
30 percent evaluation under Diagnostic Code 5260.

In view of the evidence demonstrating that left knee 
extension has repeatedly been found to be normal to only 
slightly limited, even with consideration of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45, the Board must conclude 
that the limitation of extension does not more nearly 
approximate the criteria for a 40 percent evaluation than 
those for a 30 percent evaluation.  Similarly, in view of the 
evidence demonstrating significant remaining useful motion of 
the knee, the Board also concludes that the disability does 
not more nearly approximate the criteria for a 40 percent 
evaluation than those for a 30 percent evaluation under 
Diagnostic Code 5256.

Accordingly, a 30 percent evaluation is warranted for the 
arthritis with limitation of motion. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  However, the VA 
General Counsel has issued a precedential opinion (VAOPGCPREC 
23-97) holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  

Evidence of moderate laxity was found on the May 1993 VA 
examination, and evidence of mild laxity was found on the 
January 1994 VA examination.  Although the September 1997 VA 
examiner described the stability of the veteran's left knee 
as relatively good, evidence of moderate laxity was again 
found on the July 1998 VA examination.  The veteran's left 
knee was found to be stable on the VA examination performed 
on April 16, 1999.  Therefore, the Board finds that during 
the period prior to April 16, 1999, the instability of the 
veteran's left knee more nearly approximated moderate than 
slight, warranting a separate 20 percent rating under 
Diagnostic Code 5257.  However, since the veteran's left knee 
was found to be stable on the VA examination on April 16, 
1999, and there is no other objective evidence of instability 
or subluxation of the left knee on or since that date, the 
Board concludes that a separate compensable evaluation is not 
warranted for the period from April 16, 1999. 
The Board has also considered whether there is any other 
appropriate basis for an evaluation in excess of 30 percent 
or for a separate compensable evaluation.  In this regard, 
the Board notes that malunion of the tibia and fibula 
warrants an evaluation of 30 percent evaluation if there is 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
The record demonstrates that the veteran does not have 
nonunion of the tibia or fibula and does not have loose 
motion requiring a brace.  Therefore, a higher evaluation is 
not warranted under Diagnostic Code 5262.  

Although the veteran does have marked knee disability, this 
impairment is already considered in the evaluations discussed 
above.  Therefore, a separate evaluation under Diagnostic 
Code 5262 may not be assigned.  See 38 C.F.R. § 4.14.  This 
rule against pyramiding also precludes the assignment of a 
separate compensable evaluation under Diagnostic Code 5258, 
which authorizes a 20 percent evaluation for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, or under Diagnostic Code 
5259, which authorizes a 10 percent evaluation for removal of 
semilunar cartilage if it is symptomatic.  Finally, the Board 
notes that Diagnostic Code 5055 is not applicable to the 
facts of this case since the veteran has not undergone a 
total left knee replacement.

It has been argued on behalf of the veteran that his 
disability picture is exceptional and that consideration 
should have been afforded to assigning an extra-schedular 
evaluation.  Although the veteran has undergone numerous 
surgical procedures, it has been over the course of many 
years and the veteran has been granted temporary total 
ratings based on those surgeries.  The veteran has not 
required frequent hospitalization for the disability, and the 
evidence demonstrates that the manifestations of the 
disability are those contemplated under the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has concluded 
that referral of the claim for extra-schedular consideration 
under 38 C.F.R. § 3.321 (1999) is not warranted.

II.  Evaluation of Right Knee Disability

Facts

In a rating decision of August 1993, service connection was 
granted for right knee disability.  A 10 percent rating was 
assigned from April 14, 1993, pursuant to Diagnostic Code 
5014.  In a rating decision of October 1993, a temporary 
total disability rating was assigned from July 6, 1993, 
through August 31, 1993, under 38 C.F.R. § 4.30, based on the 
fact that the veteran had arthroscopic surgery on the right 
knee in July 1993.  A 10 percent rating was continued 
thereafter and currently remains in effect.

A VA Kinesiotherapy report dated in May 1993 notes that the 
veteran reported that his right knee was painful at times.  
He stated that the right knee pain level was 5 on a scale 
from 0 to 10, with 10 the worst.

A VA examination in May 1993 showed that the right knee had 
no effusion.  There was some joint line tenderness medially.  
Drawer and collateral ligament testing was negative, as was 
McMurray's test.  Range of motion of the right knee was from 
0 to 110 degrees.  On passive flexion and extension he had a 
marked amount of crepitus.  The patella was somewhat tender 
on compression.  X-rays of the right patella revealed a very 
small spur projecting from the lateral aspect of the right 
patella.  The examiner noted that the veteran's right knee 
hurt if he was walking or doing a lot of activity.  The 
pertinent diagnosis was right knee pain with findings 
suggestive of patellar femoral syndrome.

In July 1993, the veteran had right knee arthroscopy with 
debridement.  He was found to have chondromalacia with mild 
degenerative joint disease.  A VA outpatient treatment record 
dated in November 1993 notes that the veteran had bilateral 
severe knee arthritis.  The physician noted that the veteran 
would probably need both knees replaced at some point.

A VA examination in January 1994 showed range of motion of 
the right knee from 0 to 112 degrees, with pain level of 5, 
on a scale from 0 to 10.  X-rays of the right knee showed no 
evidence of degenerative joint disease or other abnormality.  
The veteran reported that pain in the right knee came and 
went, and that it might swell at times.  On examination, the 
right knee showed no tenderness.  It was stable on Drawer, 
collateral ligament and McMurray's testing.  The diagnosis 
was right knee pain, probably related to altered mechanics of 
his gait because of the left knee arthritis.

At the personal hearing in August 1994 before a hearing 
officer at the M&ROC, the veteran testified that he had 
constant pain in both knees and could not do the things he 
was able to do before.  He could not walk or stand for 
prolonged periods of time.  He could walk only about a 
quarter of a mile.  He was taking anti-inflammatory medicine 
four times a day.

A VA examination in May 1996 examined only the veteran's back 
disability.  There were no findings pertaining to his right 
knee disability.  The veteran's wife submitted an affidavit 
in November 1996.  However, she did not discuss the veteran's 
right knee disability.

A VA orthopedic examination in September 1997 showed that the 
veteran had range of motion of the right knee from 0 to 132 
degrees.  There was good ligamentous stability.  McMurray's 
test caused some mild discomfort but did not show any 
definite clicks.  The examiner noted that the veteran had 
quite a bit of crepitation on the right side.  The examiner 
further noted that the right knee had some degenerative 
changes as shown on X-ray.

At a VA neurology examination in September 1997, the examiner 
noted that the veteran had some right knee pain with 
maneuvers that stressed the knee joint.  The pertinent 
diagnosis was right knee degenerative arthritis.

At a VA examination in July 1998, the veteran reported that 
his right knee did not lock or give way, and there was mild 
aching in it at times.  The veteran did not wear a brace on 
the right knee.  On examination, the right knee showed no 
swelling or deformity.  No increased heat or erythema was 
noted.  The knee was nontender to palpation.  Drawer, 
collateral ligament, and McMurray's testing were negative.  
There was no objective evidence of pain on active range of 
motion of the right knee.  Active range of motion of the 
right knee was 6 to 120 degrees.  Passive range of motion of 
the right knee was 0 to 132 degrees.  X-rays of the right 
knee showed a virtually normal knee with only minimal, if 
any, degenerative change along the posterior patella.  The 
diagnosis with regard to the right knee was arthralgias.  The 
examiner noted that the examination was negative and the 
veteran did not have significant symptoms because of the 
right knee.

In a statement dated in October 1998, the veteran noted that 
he lived in constant pain in both knees.  He further stated 
that, if not for pain medication, he would not be able to do 
the things he must do to survive.

X-rays in December 1998 revealed that the right knee remained 
virtually normal and unremarkable except for the suggestion 
of irregularity and possible slight fragmentation along the 
posterior surface of the patella, and minimal marginal 
hypertrophic change at the posterior patella.

In a statement dated in March 1999, the veteran noted that 
since his December 1998 surgery on his left knee, he had to 
stand with most of his weight on his right leg and it was 
causing more pain in the right knee.

The veteran underwent another VA orthopedic examination in 
April 1999.  Only the veteran's left knee and feet were 
examined.  There were no findings relative to the veteran's 
right knee disability.

Analysis

Initially, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right knee disability has been rated by analogy 
to osteomalacia.  See 38 C.F.R. § 4.20 (1999).  Under 
Diagnostic Code 5014, osteomalacia is rated on limitation of 
motion of the affected parts, as degenerative arthritis.  

As noted above, limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, or a 20 percent evaluation if flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Also, as noted above, in determining the degree of limitation 
of motion, the provisions of 38 C.F.R. § 4.40 concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The objective medical evidence shows that the veteran has 
consistently been found to have full passive extension of the 
right knee with active extension to 6 degrees or less.  
Active and passive flexion of the right knee has been 
repeatedly found to be 110 degrees or more.  Although 
tenderness, pain and crepitus have been occasionally found, 
the physical examinations of the veteran's right knee have 
otherwise been essentially unremarkable.  It was specifically 
determined at the July 1998 VA examination that there was no 
objective evidence of pain and that there were no other 
significant right knee symptoms.  As recently as December 
1998, an X-ray examination of the veteran's right knee 
disclosed that it was virtually normal.  Therefore, when all 
pertinent disability factors are considered, the Board must 
never the less conclude that the limitation of motion does 
not more nearly approximate the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation under 
Diagnostic Code 5260 or 5261.

The medical evidence shows that the veteran's right knee has 
been repeatedly found to be stable.  No evidence of 
subluxation has been reported.  In sum, there is no basis for 
concluding that a compensable rating is warranted under 
Diagnostic Code 5257, which, as discussed above, provides the 
criteria for evaluating knee impairment with instability and 
subluxation.

The Board also notes that none of the other Diagnostic Codes 
for evaluating knee impairment is applicable to the facts of 
this case. Accordingly, a schedular evaluation in excess of 
10 percent is not in order.  

In reaching this conclusion, the Board has considered the 
veteran's March 1999 statement indicating that since the 
December 1998 surgery on his left knee he had been bearing 
more weight on his right knee and experiencing more right 
knee pain.  The record reflects that the veteran was provided 
multiple VA examinations of his right knee from 1993 to 1998, 
with the most recent VA examination in July 1998.  The VA X-
ray study in December 1998 did not disclose any significant 
deterioration in the veteran's right knee, and the veteran 
has not identified any treatment records or other evidence 
suggesting that there has been any significant change in the 
functional impairment associated with the disability since 
the July 1998 VA examination.  Moreover, the functional 
impairment contemplated by the assigned evaluation of 10 
percent is in excess of that evidenced by the July 1998 VA 
examination, and the veteran did not allege any specific 
functional impairment in his March 1999 statement indicative 
of disability in excess of that contemplated by the assigned 
evaluation.  Consequently, the Board has concluded that 
further delay of the appellate process for the purpose of 
providing the veteran with another VA examination is not in 
order. 

It has been argued on behalf of the veteran that his 
disability picture is exceptional and that consideration 
should have been afforded to assigning an extra-schedular 
evaluation.  The evidence does not show that the veteran has 
required frequent periods of hospitalization for this 
disability or that the manifestations of the disability are 
unusual or exceptional.  In fact, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, referral of the 
claim for extra-schedular consideration under 38 C.F.R. § 
3.321 is not in order. 

III.  Evaluation of Low Back Disability

Facts

In April 1993, the veteran filed a claim for service 
connection for a low back disability and the claim was 
granted in a rating decision dated in August 1993.  A 10 
percent rating was assigned from April 14, 1993, pursuant to 
Diagnostic Code 5292.  The veteran disagreed with that 
initial evaluation of the low back disability.  In a rating 
decision of January 1995, a 20 percent rating for low back 
disability was assigned from April 14, 1993, under Diagnostic 
Codes 5292 and 5295.  In a rating decision of October 1996, a 
40 percent rating for the low back disability was assigned 
from February 21, 1996, pursuant to Diagnostic Codes 5292 and 
5295.  

A VA outpatient evaluation report dated in April 1993 shows 
that the veteran reported constant low back pain in the 
middle of his back.  Deep tendon reflexes were equal and 
active at the knees and equal but hypoactive at the ankles.  
There was no definite muscle wasting or decreased muscular 
strength noted except some mild wasting of the left thigh.  
The impression was left sacroiliac joint strain with no 
evidence of radiculopathy.  

A VA kinesiotherapy report dated in May 1993 notes that the 
veteran verbalized lumbar spine pain to be 7 in a range from 
0 to 10, with 10 being the worst.  

At a VA examination in May 1993, the veteran had some 
tenderness to palpation in the right paraspinous lumbar 
musculature, though the spine itself was only mildly tender.  
There was no sciatic notch tenderness.  Straight leg raising 
was negative.  Sensory and motor functions in the lower 
extremities were intact and knee jerks were equal.  There was 
some mild tenderness to palpation over the right greater 
trochanter.  Range of motion of the lumbar spine was flexion 
forward to 90 degrees, backward to 28 degrees, lateral motion 
to the right was 32 degrees, lateral motion to the left was 
26 degrees, rotation to the right and left was noted to be 
milady restricted.  It was noted that he had pain in the 
right low back.  The diagnosis relating to the back was right 
low back pain, mechanical versus degenerative joint disease.

A VA outpatient treatment record dated in April 1993 notes 
that the veteran had chronic low back pain.  It was further 
noted that sitting on long car rides and climbing stairs 
bothered his back.

At a VA examination in January 1994, range of motion of the 
lumbar spine was flexion to 58 degrees, extension to 24 
degrees, lateral flexion to the right of 28 degrees, lateral 
flexion to the left of 22 degrees, and rotation to the right 
and left of 25 degrees each direction.  Pain level was 
reported as 10 on a scale from 0 to 10, 10 being the worst.  
A radiology report of the lumbosacral spine notes moderate 
degree of spurring of the vertebral bodies representing 
osteoarthritis.  X-ray also showed minimal scoliosis of the 
lumbar spine with convexity to the left.  Examination of the 
low back revealed tenderness over L5-S1 and some over the 
paraspinous muscles.  The sacroiliac joints were minimally 
tender.  The sciatic notch was non-tender.  Straight leg 
raising was negative.  The veteran had good motor and sensory 
function of the lower extremities, except for the quadriceps 
weakness of the left.  The diagnosis relating to the back was 
low back pain, increasing symptoms over time.  X-rays showed 
degenerative joint disease.

At the personal hearing in August 1994, the veteran testified 
that he could not do any prolonged standing because of his 
back.  Walking bothered his back also.  In addition, he 
testified that he could not pick up his two-year old 
granddaughter.
Additional VA outpatient treatment records show that in 
December 1994, the veteran complained of back aches and was 
prescribed Darvon to help with back and leg pain.  

A record dated in August 1995 shows that the veteran 
complained of acute/chronic, mid/lower back pain.  
Examination showed paraspinous muscle spasm and lumbosacral 
and bilateral sacroiliac tenderness.  Straight leg raising 
sitting and supine were negative.  

A record dated in January 1996 shows that the veteran was 
evaluated for low back pain, radiating into the left leg.  He 
had positive straight leg raise and burning dysesthesia in 
the posterior lateral aspect of the left leg.  A radiology 
report dated in January 1996 notes that there was evidence of 
moderately severe degenerative arthritis involving multiple 
lumbar vertebral levels.  Osteophyte formation was seen 
incompletely bridging multiple intervertebral disc spaces, 
particularly L2-3 and L3-4.  There was right marginal 
intervertebral disc narrowing across L3-4 and L4-5.  

A computed tomography (CT) scan of the lumbar spine was done 
in February 1996.  The report notes apparent left 
posterolateral disc protrusion at the left lateral recess of 
S1, causing compression of the adjacent nerve root.  The CT 
scan also showed moderately severe degenerative disc disease 
at L4-5 with borderline narrowing of the thecal sac secondary 
to diffuse bulging of the anulus fibrosus which could cause 
some nerve root encroachment at the level of the lateral 
recesses.  There was no obvious herniated nucleus pulposus at 
that level.  In addition, the CT scan showed osteoarthritis 
of several lumbar facet joints, most evidence at L4-5 on the 
left and at L5-S1 bilaterally.  The CT scan also showed 
evidence of mild degenerative disc disease and adjacent 
discogenic degenerative osseous changes at other levels of 
the lumbar spine.  

A treatment record dated in February 1996 notes that the CT 
scan was read as being positive for a fairly large disk 
herniation, asymmetric to the left consistent with the 
veteran's symptoms.

At a VA examination in May 1996, range of motion of the 
lumbar spine was flexion to 25 degrees, extension to 6 
degrees, lateral flexion to the right of 20 degrees, lateral 
flexion to the left of 17 degrees, and rotation to the right 
and left of 5 degrees in each direction.  The veteran 
reported that the pain level was 8 on a scale from 0 to 10, 
10 being the worst, that his back had been getting worse in 
the last year, that his entire low back hurt and that the 
pain radiated down posteriorly to both knees.  He also stated 
that he was stiff and sore when getting up in the morning, 
that sitting or standing for an hour was really uncomfortable 
and that by the end of the day, his back was really stiff and 
sore, and it was difficult for him to walk.  He had trouble 
getting comfortable at night and was taking muscle relaxers 
and Darvon.  

On examination, he changed positions slowly and with evident 
discomfort getting in and out of the chair.  His gait was 
normal, though he tended to hold himself stiffly.  On 
palpation, the back was tender in the mid and lower lumbar 
spine and on the paraspinous muscles.  There was mild spasm 
on the left.  The sacroiliac joints were mildly tender.  His 
range of motion was quite diminished and he was quite 
uncomfortable on the limits of his range of motion.  Straight 
leg raising was positive bilaterally at 45 degrees.  There 
was no sensory loss of the lower extremities and motor and 
reflex functions were full and symmetric.  The assessment was 
increasing low back pain symptoms with some leg radiation 
secondary to degenerative joint disease.

A VA radiology report dated in June 1996 shows that the 
veteran had degenerative disk disease with disk bulging at 
L2-3, L3-4, and L4-5, with no impingement of the L5 or S1 
nerve roots appreciated.

A VA medical record dated in June 1996 notes that magnetic 
resonance imaging (MRI) showed no disk herniation.  Straight 
leg raising was negative.  There was no evidence of 
radiculopathy.  

In a statement from the veteran, received in November 1996, 
he noted that in regard to his back, he had constant 
discomfort and that walking, sitting and lying down were 
unbearable.  He also indicated that sleeping was difficult 
due to the pain in his back.  He noted that he was unable to 
do any lifting without great pain and he could only hold his 
grandchildren while sitting.

An affidavit from the veteran's wife was received in November 
1996.  Her statement, however, discusses other medical 
problems regarding the veteran and does not mention his back 
disability.

A VA outpatient treatment record dated in December 1996 shows 
that the veteran had paraspinous muscle spasms with focal 
tenderness over the muscles and left sacroiliac, and to a 
lesser extent over the lumbosacral area.  Straight leg 
raising caused back pain and hamstring tightness but no 
radiculopathy.

A VA orthopedic examination report dated in September 1997 
shows that the veteran had a normal-appearing back on 
examination.  He had almost full forward flexion.  He was 
able to bring his fingertips to within about eight inches of 
the floor.  He had slight limitation of side bending and 
slight limitation of back bending.  He had some tenderness to 
palpation and some mild discomfort with straight-leg raising 
at about 90 degrees bilaterally.  He had good patellar 
reflexes bilaterally and he had absent ankle jerks 
bilaterally.  He was able to walk on his toes and heels 
without any difficulty.  There were no sensory or motor 
deficits present.  It was noted that his back had a lot of 
degenerative changes shown by X-ray, CT scan and MRI with 
some encroachment of a couple of the nerve roots.

A VA neurology examination report dated in September 1997 
shows that the veteran reported being unable to tolerate 
prolonged sitting or standing due to low back pain.  He had 
degenerative changes and bulging discs documented by MRI.  
However, he was not considered a surgical candidate.  Low 
back range of motion was 30 to 40 degrees of flexion.  
Extension was 20 to 30 degrees and painful.  Lateral flexion 
was limited bilaterally.  Rotation was also mildly limited 
bilaterally.  The veteran had palpation tenderness mostly in 
the left paravertebral muscles in the lumbosacral area.  
Straight leg raising was essentially negative except for 
local pain in the lumbosacral area.

A VA examination report dated in July 1998 notes that the 
veteran reported that problems with his low back were getting 
worse.  The pain from the low back radiated towards the hips 
but not into the legs.  Turning and lifting aggravated the 
back.  He took Darvon and Motrin for his back pain.  He did 
not have a back brace.  

Physical examination showed that his low back had loss of 
normal lumbar lordosis.  Mild spasm of the paraspinous 
muscles were noted.  There was mild tenderness to palpation 
of the lumbar spine.  Straight leg raising was negative.  He 
had full motor and sensory function of the lower extremities.  
On active range of motion, he winced at 10 degrees of 
extension and 20 degrees of flexion.  Active range of motion 
of the lumbar spine was 62 degrees of flexion, 20 degrees of 
extension, 26 degrees of lateral flexion to the right, 30 
degrees of lateral flexion to the left, and 25 degrees of 
rotation both to the right and left.  

The report of July 1998 X-rays of the lumbar spine notes 
moderate hypertrophic spondylosis of the lumbar spine, with 
relative sparing of L1-2 and L5-S1, slight progression of 
degenerative disc disease at L3-4 and L4-5 since January 
1996, suggestion of slight increase in the degree of mild 
levoconvex scoliosis of lower lumbar spine with chronic 
kyphotic deformity at thoracolumbar junction, chronic mild 
anterior wedge deformity of L2 centrum, mild degenerative 
changes of L5-S1 facet joints bilaterally, and mild 
degenerative retrolisthesis of L3 on L4.  

The examiner's diagnosis was degenerative joint disease of 
the back.

Another VA orthopedic examination was completed in April 
1999.  However, only the veteran's left knee was examined and 
there were no findings regarding his back disability.

Analysis

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling and severe limitation of motion of the lumbar spine 
is evaluated as 40 percent disabling.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  A maximum 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A maximum 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 

As discussed previously, in determining the degree of 
limitation of motion, the provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 
38 C.F.R. § 4.10 concerning the effects of the disability on 
the veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Based on a review of the pertinent evidence of record, the 
Board finds that a rating in excess of 20 percent is not 
warranted for the period prior to February 21, 1996.  The 
medical evidence during that period shows no more than 
moderate limitation of motion.  Range of motion of the lumbar 
spine at the May 1993 VA examination was only 5 degrees less 
than normal flexion, only 7 degrees less than normal 
extension backward, 8 degrees less than normal right lateral 
flexion, 14 degrees less than normal left lateral flexion, 
and only mild restriction of rotation to both right and left 
was found.  At the January 1994 VA examination, the veteran 
had increased limitation of motion of the lumbar spine, but 
all ranges were more than half of the normal ranges of 
motion.  Although the veteran reported pain level of 10, the 
examination showed negative straight leg raising, non-tender 
sciatic notch, only minimally tender sacroiliac joints, and 
some tenderness over the L5, S1 area and the paraspinous 
muscles.  He also had good motor and sensory function of the 
lower extremities, except for the left quadriceps weakness.  
Increased functional impairment due to pain, incoordination, 
excess fatigability or weakness was not reported.  A VA 
outpatient treatment record dated in August 1995 shows that 
the veteran had paraspinous muscle spasm and lumbosacral and 
sacroiliac tenderness, but straight leg raising was negative.  

A January 24, 1996, VA outpatient treatment record notes that 
the veteran was evaluated for low back pain radiating into 
the left leg.  He had positive straight leg raising and 
burning dysesthesia into the posterior lateral aspect of the 
left leg.  A VA radiology report also dated January 24, 1996, 
notes evidence of moderately severe degenerative arthritis 
involving multiple lumbar vertebral levels.  It was noted 
that the overall appearance of the lumbar spine suggested 
minimal progression of degenerative disease in comparison 
with films in January 1994.  However, none of these records 
provide specific information concerning the functional 
impairment due to the disability.  

In sum, there is no indication in the medical evidence for 
the period prior to February 21, 1996, that the limitation of 
motion more nearly approximated severe than moderate, or that 
the disability more nearly approximated the criteria for a 40 
percent evaluation than a 20 percent evaluation under 
Diagnostic Code 5293 or 5295. 

The CT scan of the lumbar spine on February 21, 1996, showed 
disc protrusion at S1 causing nerve root compression, 
moderately severe degenerative disc disease at L4-5, 
osteoarthritis of several lumbar facet joints, and mild 
degenerative disc disease and adjacent discogenic 
degenerative osseous changes at other levels of the lumbar 
spine.  This report does not provide specific information 
concerning the functional impairment due to the service-
connected low back disability.

The May 1996 VA examination confirmed the presence of 
increased disability.  The examiner noted that there was 
evident discomfort when the veteran got in and out of the 
chair.  The veteran held himself stiffly while walking.  The 
back was tender and there was mild spasm on the left.  The 
sacroiliac joints were mildly tender.  The examiner noted 
that the range of motion was quite diminished and that the 
veteran was quite uncomfortable on the limits of his range of 
motion.  Flexion of the lumbar spine was only 25 degrees, 
extension 6 degrees, lateral flexion to the right 20 degrees, 
lateral flexion to the left 20 degrees, and rotation to both 
right and left only 5 degrees.  The pain level was noted to 
be 8 out of 10.  In addition, straight leg raising was 
positive bilaterally at 45 degrees.  

However, the assigned evaluation of 40 percent contemplates 
the presence of severe back disability.  As noted previously, 
40 percent is the maximum evaluation possible for limitation 
of motion of the lumbar spine or lumbosacral strain.  The 
record reflects that the veteran continues to have 
substantial useful motion of the lumbar spine so the 
disability does not more nearly approximate the criteria for 
higher evaluation under Diagnostic Code 5289.

Although the veteran has been found to have disc disease and 
some evidence of nerve root impingement is of record, the 
presence of radiculopathy has not been confirmed.  Sensory 
and motor functioning in the lower extremities has been 
repeatedly described as normal.  Therefore, there is no 
appropriate basis for concluding that the disability more 
nearly approximates pronounced intervertebral disc syndrome 
than severe intervertebral disc syndrome.  Accordingly, a 
higher evaluation is not warranted under Diagnostic Code 
5293.

Finally, the Board notes that the assignment of separate 
compensable ratings under the above diagnostic codes is not 
warranted because to do so would result in the rating of the 
same disability under various diagnoses.  38 C.F.R. § 4.14. 

It has been argued on behalf of the veteran that his 
disability picture is exceptional and that consideration 
should have been afforded to assigning an extra-schedular 
evaluation.  The record does not support this contention.  
Rather, it shows that the disability has not necessitated 
frequent periods of hospitalization and that the 
manifestations of the disability are those contemplated by 
the assigned evaluations.  Therefore, referral of the claim 
for extra-schedular consideration under 38 C.F.R. § 3.321 is 
not warranted.  


ORDER

The veteran's left knee disability warrants a 30 percent 
evaluation for arthritis with limitation of motion; during 
the period prior to April 16, 1999, the veteran's left knee 
disability also warrants a separate 20 percent evaluation 
based on instability.  To this extent the appeal is granted, 
subject to the criteria governing the payment of monetary 
awards.

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.





Entitlement to a rating in excess of 20 percent for the low 
back disability from April 14, 1993, through February 20, 
1996, or an evaluation in excess of 40 percent for low back 
disability from February 21, 1996, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


